DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on February 20, 2022 was received. Claims 1, 3, 7, 9-10 and 13-16 were amended, claims 6, 19 and 20 were cancelled and claims 22-24 were newly added.  
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued December 6, 2021.

Election/Restrictions
Claims 1, 4, 7-18 and 21-24 are allowable. The restriction requirement of the three different sets of species, as set forth in the Office action mailed on December 3, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 3 and 8 are withdrawn.  Claims 3 and 8, directed to previously unelected species are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fei Shen on March 9, 2022. After this interview, upon further review of the case the Examiner found claim 8 to be incorrectly dependent on cancelled claim 6. The Examiner attempted to reach Fei Shen again for authorization to amend that dependency but he could not be reached, and therefore since this change is simply a nominal matter that does not impact the scope it is being added to the Examiner’s Amendment below in order to avoid any unnecessary delay in prosecution. 

Cancel claim 3
In claim 8, line 1, change “The mask of claim 6” to “The mask of claim 1”

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Mu et al. (US 2018/0155818) in view of Oh et al. (US 2014/0150721) on claims 1, 4 and 11-21, and over Mu et al. in view of Oh et al. and Han (US 2015/0101536) on claims  6-7 and 9-10 are withdrawn because Applicant amended independent claim 1 to require the limitations of claim 6 in addition to the requirement that the two grooves are spaced apart from each other in the thickness direction of the shield portion. Support for this amendment can be found in figures 8-9. The phrase “glass-facing surface” is supported because it is a more accurate interpretation of the phrase “glass surface” disclosed throughout the instant specification, as noted in the Claim Interpretation section of the Non-Final Office Action dated March 29, 2021.

REASONS FOR ALLOWANCE
Claims 1, 4, 7-18 and 21-24 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 1 is drawn to a mask having a mask body with a sub-mask on the body, the sub-mask having an evaporation zone and a shield portion which allows the mask to form the notch portion of a screen, where the shield portion has an arcuate edge protruding away from its straight edge in a length direction of the sub-mask, and furthermore the shield portion has a groove in its evaporation surface and another groove in its glass-facing surface which are opposing surfaces, the grooves having a depth smaller than a thickness of the mask body and the two grooves being spaced apart along the thickness direction of the shield portion.
The closest prior art, Mu et al., Oh et al., Han, Zhou et al. (US 2019/0093216) and Xu et al. (US 2019/0203336) disclose similar masks having a similar shaped shield body but none of them teach or suggest including two grooves on either surface of the shield body where the two grooves are spaced apart from each other in the thickness direction (i.e. they do not meet as a single through-hole, as in the invention of Han). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        3/8/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717